*629Upon this Court’s independent review of the record, we conclude that nonfrivolous issues exist with respect to whether the defendant was properly assessed 15 points in his risk assessment instrument for a history of alcohol and substance abuse, and whether the County Court providently exercised its discretion in denying the defendant’s request for a downward departure from his presumptive risk level (see People v Mabee, 61 AD3d 662, 662-663 [2009]; People v Freeman, 34 AD3d 1106 [2006]). Skelos, J.E, Dickerson, Hall, Austin and Miller, JJ., concur.